Citation Nr: 0110414	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  95-13 911	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to an increased rating for chronic bronchitis, 
currently evaluated as 30 percent disabling.  



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1958 to 
September 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating action of the 
Atlanta, Georgia, Regional Office (RO).  In that decision, 
the RO denied the issue of entitlement to a disability 
evaluation greater than 30 percent for chronic bronchitis.  

Further review of the claims folder indicates that, in a June 
2000 letter, the veteran asserted that he now has an enlarged 
prostrate due to the inhalants that he has taken over the 
years to enable him to breathe more easily.  He, thus, has 
appeared to raise the issue of entitlement to a prostate 
disability secondary to the service-connected chronic 
bronchitis.  This claim is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, the Board notes that the schedular criteria by 
which respiratory disabilities are rated changed during the 
pendency of the veteran's appeal.  The new criteria became 
effective on October 7, 1996.  See 61 Fed. Reg. 46,720-46,731 
(1996) (codified at 38 C.F.R. § 4.97, Code 6600).  Therefore, 
adjudication of a claim of entitlement to a disability 
evaluation greater than 30 percent for chronic bronchitis 
must include consideration of both the old and the new 
criteria.  Karnas v. Derwinski, 1 Vet.App. 308 (1991).  This 
rule of adjudication requires that the criteria most 
favorable to the veteran's claim be used.  Id.  

Under the new schedular criteria, evidence that forced 
expiratory volume in one second (FEV-1) falls between 56% and 
70% of the predicted value, that the ratio of FEV in one 
second to forced vital capacity (FEV-1/FVC) falls between 56% 
and 70%, or that the diffusion capacity of the lung for 
carbon monoxide by single breath method (DLCO (SB)) falls 
between 56% and 65% predicted warrants the assignment of a 
30 percent disability rating.  38 C.F.R. § 4.97, Code 6600 
(2000).  Evidence that FEV-1 falls between 40% and 55% 
predicted, that FEV-1/FVC falls between 40% to 55%, that DLCO 
(SB) falls between 40% to 55% predicted, or that the maximum 
oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit) will result in the assignment of a 
60 percent disability evaluation.  Id.  

A 100 percent disability evaluation for chronic bronchitis, 
under the new rating criteria, requires evidence of FEV-1 
less than 40% of predicted value, a ratio of FEV-1/FVC less 
than 40%, DLCO (SB) less than 40% predicted, maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption (with 
cardiac or respiratory limitation), cor pulmonale (right 
heart failure), right ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac catheterization), 
episode(s) of acute respiratory failure, or the need for 
outpatient oxygen therapy.  Id.  

The criteria in effect prior to those listed above provided 
for a 30 percent rating when bronchitis was moderately severe 
with a persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction.  38 C.F.R. § 4.97, Code 6600 (1996).  Bronchitis 
that was severe with a severe productive cough, dyspnea on 
slight exertion, and pulmonary function tests indicative of 
severe ventilatory impairment warranted the assignment of a 
60 percent disability rating.  Id.  A 100 percent disability 
evaluation required evidence of pronounced bronchitis with a 
copious productive cough, dyspnea at rest, pulmonary function 
testing indicative of a severe degree of chronic airway 
obstruction, symptoms of associated severe emphysema or 
cyanosis, and findings of right-sided heart involvement.  Id.  

Review of the claims folder in the present case indicates 
that the RO has informed the veteran of both the old, as well 
as the new, rating criteria pertinent to his claim for an 
increased evaluation for his service-connected chronic 
bronchitis.  Specifically, the supplemental statement of the 
case (SSOC) which the RO furnished to the veteran in May 1994 
included the old relevant respiratory rating criteria.  In 
addition, the SSOC, which the RO subsequently furnished to 
the veteran in April 2000, contained both the old and the new 
pertinent respiratory rating criteria.  

Significantly, however, the most recent VA pulmonary and 
cardiovascular examination, which was conducted in January 
1997, as well as the most recent VA pulmonary function 
testing which was completed in June 1996, do not provide all 
of the relevant data needed to evaluate the veteran's 
service-connected chronic bronchitis under both the old and 
new rating criteria.  According to the report of the June 
1996 pulmonary function testing, the predicted percentage 
value of the veteran's FEV-1 and the percentage ratio of 
FEV-1/FVC were given.  However, the percentage predicted of 
DLCO (SB) and the maximum exercise capacity in terms of 
ml/kg/min oxygen consumption were not discussed.  See, 
38 C.F.R. § 4.97, Code 6600 (2000).  

Additionally, the January 1997 VA pulmonary and 
cardiovascular examination demonstrated a continuous cough 
with some productive coughing; no pulmonary hypertension; no 
rales or rhonchi; a normal spirometry test with no indication 
of the presence of chronic obstructive pulmonary emphysema; 
and no clinical evidence of cor pulmonale, right heart 
failure, or cyanosis.  Significantly however, the examiner 
did not note the presence or absence of cardiorespiratory 
limitation, right ventricular hypertrophy, or episode(s) of 
acute respiratory failure or the need for outpatient oxygen 
therapy.  See, 38 C.F.R. § 4.97, Code 6600 (2000).  
Furthermore, the examiner did not discuss the severity of the 
veteran's productive cough, the presence or absence of 
considerable expectoration, or the severity of any dyspnea 
and did not express an opinion regarding the overall severity 
of the veteran's chronic bronchitis.  See, 38 C.F.R. § 4.97, 
Code 6600 (1996).  

Moreover, in a statement dated in June 2000, approximately 
three-and-a-half years after the January 1997 VA examination, 
the veteran explained that he awakens at night "fighting for 
breath."  Previously, at the January 1997 VA examination, 
the veteran had denied experiencing paroxysmal nocturnal 
dyspnea.  Thus, in view of the facts that the most recent VA 
examination did not provide sufficient evidence to evaluate 
adequately the veteran's service-connected chronic bronchitis 
and that the veteran has asserted that his relevant 
respiratory symptoms have increased in severity since this 
most recent VA evaluation, the Board concludes that, on 
remand, he should be accorded another VA examination by an 
appropriate specialist to determine the current nature and 
severity of this disability.  

In order to ensure that the VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim, and 
to ensure full compliance with due process requirements, this 
case is REMANDED to the RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  In particular, the RO should furnish 
the veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his service-connected chronic 
bronchitis in recent years.  Copies of 
all such available, previously unobtained 
records should be associated with the 
veteran's claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the VA 
Medical Center in Atlanta, Georgia to 
furnish copies of records of treatment 
that the veteran has received at that 
medical facility in recent years.  Copies 
of all such available records should be 
associated with the veteran's claims 
folder.  

4.  Where efforts to obtain post-service 
records are unsuccessful, the RO should 
document these attempts and make such 
documentation part of the claims file.  
The veteran should be informed of such 
negative results.  38 C.F.R. § 3.159 
(2000).  

5(a).  Thereafter, the veteran should be 
given a VA examination by an appropriate 
specialist to determine the nature and 
severity of his service-connected chronic 
bronchitis.  The claims folder, this 
remand, and any documents procured 
pursuant to this remand should be made 
available to the examiner for review in 
conjunction with the examination.  In 
addition to pulmonary function testing, 
all other indicated tests and studies 
deemed necessary should be accomplished.  
The examiner should record pertinent 
medical complaints, symptoms, and clinical 
findings.  

5(b).  The examination report should 
contain the information necessary to 
evaluate the veteran's service-connected 
chronic bronchitis under both the old 
and new rating criteria.  Specifically, 
the report should include the predicted 
percentage value of FEV-1; percentage 
ratio of FEV-1/FVC; percentage predicted 
of DLCO (SB); maximum exercise capacity 
in terms of ml/kg/min oxygen 
consumption; and the presence or absence 
of cardiorespiratory limitation, cor 
pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension (shown by Echo or cardiac 
catheterization), episode(s) of acute 
respiratory failure, and the need for 
outpatient oxygen therapy.  See, 
38 C.F.R. § 4.97, Code 6600 (2000).  In 
addition, the examination report should 
also contain the examiner's opinion as 
to the overall severity of the veteran's 
chronic bronchitis (e.g., whether it is 
moderately severe, severe, or 
pronounced); the severity of his 
productive cough (e.g., whether it is 
persistent at intervals throughout the 
day, severe, or copious); the severity 
of any dyspnea (e.g., whether any such 
dyspnea is considerable on exercise or 
present on slight exertion or at rest); 
whether pulmonary function tests are 
indicative of beginning chronic airway 
obstruction, severe ventilatory 
impairment, or a severe degree of 
chronic airway obstruction; and the 
presence or absence of considerable 
expectoration, rales throughout the 
chest, symptoms of associated severe 
emphysema or cyanosis, and right-sided 
heart involvement.  38 C.F.R. § 4.97, 
Code 6600 (1996).

6.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  See Stegall 
v. West, 11 Vet. App. 268 (1998) 
(compliance of directive is neither 
optional nor discretionary).  Specific 
attention is directed to the report of the 
examination undertaken.  If this report 
does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2 
(2000).  

7.  The RO should then readjudicate the 
issue of entitlement to a disability 
evaluation greater than 30 percent for 
chronic bronchitis.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
an SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC.  See, 
38 C.F.R. § 4.97, Code 6600 (1996) and 
38 C.F.R. § 4.97, Code 6600 (2000).  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



